ROSS, Circuit Judge.
That the refusal of the trial court to grant a new trial is not the subject of an assignment for error here has been decided too often to require a citation of the decisions. If the assignment to the effect that the court below erred in overruling the defendant’s “challenge to the jurisdiction of the above-entitled court at the time of the hearing” of the motion for a new trial can be considered, it is disposed of by the decision of this court at the last term in the case of the Seattle Electric Company v. Hartless et al., 144 Fed. 3T9, where we held that the division of the state of Washington into two judicial districts left the then existing Circuit and District Courts restricted only as to territory, and intact in all other respects.
The remaining assignments of error relate only to the proceedings upon the trial of the case in the court below, concerning which there is no bill of exceptions.
Motion to dismiss denied, and the judgment affirmed.